Citation Nr: 0523023	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye visual 
acuity disorder on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran indicated on his July 
2003 VA Form 9 that he wished to testify at a BVA hearing.  
In May 2005 correspondence, he withdrew the hearing request.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have a left eye disorder that was 
present in service or etiologically related to service or a 
service-connected disability.


CONCLUSION OF LAW

A left eye disorder was not incurred or aggravated in service 
and is not proximately due to or the result of a service 
connected right eye disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran does not claim (and the record does not show) 
that decreased left eye visual acuity was present or is 
otherwise related to service.  He contends that service 
connection for left eye visual acuity is secondary to the 
service connected right eye disorder. 

A VA examination dated in January 1947 and a private 
treatment report dated in April 1977 show the veteran's left 
eye visual acuity to be 20/20 on both occasions.  Also, a VA 
examination dated in July 1949 shows the veteran's left eye 
visual acuity to be 20/40, correctable to 20/20.  The first 
mention of decreased left eye visual acuity in the claims 
folder is in a VA psychiatric examination, dated in April 
2002.  At that time, the veteran reported that the vision in 
his left eye was "blurry."       

The veteran was afforded a VA examination in November 2002.  
The examiner was specifically asked to specify whether the 
veteran had a left eye disability, and if so, whether it is 
due to his service connected right eye disability.  During 
the examination the examiner elicited a history from the 
veteran of his service connected right eye disability and his 
current left eye disorder.  

Upon physical examination, the examiner found the veteran's 
left eye visual acuity to be 20/400 uncorrected and 20/160 
corrected.  The diagnosis was refractive error of the left 
eye, pseudophakia in the left eye, narrow angle of the right 
eye, glaucoma with elevated intraocular pressures in both 
eyes, cataract of the right eye, macula scar of the right 
eye, and corneal scar of the left eye.  

Based upon this examination, the examiner concluded that the 
diagnoses relating to the veteran's left eye were most likely 
not related to the veteran's service connected right eye 
disability.  The Board must find this medical opinion to be 
of great probative value and clearly provides very negative 
evidence against the veteran's theory in this case.  

Given the evidence of record, the Board finds that service 
connection for a left eye disorder secondary to the service 
connected right eye disability is not warranted.  The 
November 2002 VA examiner specifically opined that the 
veteran's left eye disorder is not related to his service 
connected right eye disability.  There is no contrary medical 
evidence of record.  The veteran's claim for service 
connection implicitly includes the assertion that his left 
eye visual acuity is related to service, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between his 
left eye disability and its relationship to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service because the condition was caused by 
another service connected disorder is not a sufficient basis 
for awarding service connection.  As there is no evidence 
that the veteran's left eye visual acuity is related to 
service, and significant evidence against this claim, the 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
March 2003 and March 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 (the 
VCAA regulation) in the June 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letter and SOC generally informed the veteran that 
it was necessary to send any evidence in his possession to VA 
that supports his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first adjudication 
of the claim, the content of the notice finally provided to 
the veteran fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated by the RO.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for left eye visual acuity is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


